It appears from a motion filed herein and the answer thereto, that, since the institution of this proceeding in error, all the matters in controversy involved in this action have been settled between the parties, except the costs of this proceeding, and a decision upon the questions of law raised in this proceeding could not afford any relief to the parties hereto, except to determine who shall pay the cost. It is a well-settled rule in this court that it will not decide abstract or hypothetical questions from which no practical relief will follow. Hodges et al. v. Schafer, 23 Okla. 404,100 P. 537; Albright et al. v. Erickson, 23 Okla. 544,102 P. 112.
The cause is accordingly dismissed.
TURNER, C. J., and DUNN and KANE, JJ., concur; WILLIAMS, J., not participating. *Page 502